Citation Nr: 1326328	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  08-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office in Phoenix, Arizona.

The Veteran was afforded a Travel Board hearing in June 2010 before a Member of the Board who subsequently left the employ of the Board.  The transcript is of record.  The case was remanded for further development by Board decision in January 2011.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA laws and regulations require that the Veterans Law Judge who conducts a hearing must also participate in the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Since the Veterans Law Judge who convened the 2010 hearing is no longer available, the Veteran was offered the opportunity to appear for another hearing by letter dated in June 2013.  The record reflects that the appellant has responded that he desires another hearing and this is addressed in the remand below.  The Board will, of course, consider the testimony and any evidence presented at the June 2010 proceeding.

The record reflects that a letter from the Veteran dated and received in July 2013 requested a videoconference hearing.  This request must be addressed prior to further consideration and adjudication of the claims on appeal.  The RO should thus schedule the Veteran for a videoconference hearing. See 38 U.S.C.A. § 7107 (West 2002 & West 2012); 38 C.F.R. §§ 20.703, 20.704 (2012).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO in accordance with applicable procedures.  If he subsequently concludes he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter the case should be returned to the Board for disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


